The petitioner John M. Phillips’ petition for certification for appeal from the Appellate Court, 23 Conn. App. 63, is granted, limited to the following issues:
“1. Was the petitioner’s constitutional right to the undivided loyalty of counsel violated where his attorney, Bernard L. Avcollie, still practicing law after his own conviction in a highly publicized case in the same courthouse, was unable to pursue certain courses of action, such as probing individual voir dire to protect his client against juror bias, because Avcollie put his own interest in staying on the case ahead of his professional judgment that most members of the jury panel knew of his conviction and his ‘nagging feeling that [his] reputation was going to hurt this man [the petitioner]?’
“2. Was the trial court’s violation of its constitutional duty to inquire into defense counsel’s possible conflict of interest harmless beyond a reasonable doubt in light of the petitioner’s failure to prove an actual conflict of interest by a preponderance of the evidence?”